Name: Council Implementing Regulation (EU) 2019/1292 of 31 July 2019 implementing Article 21(2) of Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa;  European construction;  civil law
 Date Published: nan

 2.8.2019 EN Official Journal of the European Union L 204/1 COUNCIL IMPLEMENTING REGULATION (EU) 2019/1292 of 31 July 2019 implementing Article 21(2) of Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (1), and in particular Article 21(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 January 2016 the Council adopted Regulation (EU) 2016/44. (2) In accordance with Article 21(6) of Regulation (EU) 2016/44, the Council has reviewed the list of designated persons and entities set out in Annex III to that Regulation. (3) The entries for two persons should be removed from the list of persons and entities set out in Annex III to Regulation (EU) 2016/44. (4) Annex III to Regulation (EU) 2016/44 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) 2016/44 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2019. For the Council The President T. TUPPURAINEN (1) OJ L 12, 19.1.2016, p. 1. ANNEX In Annex III (List of natural and legal persons, entities or bodies referred to in Article 6(2)) to Regulation (EU) 2016/44, entries 1 (concerning ABDUSSALAM, Abdussalam Mohammed) and 14 (concerning AL-BAGHDADI, Dr Abdulqader Mohammed) are deleted from the list set out in Part A (Persons) and the remaining entries are renumbered accordingly.